UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2011 or o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto. Commission File Number 001-33715 OKANA VENTURES, INC. (Exact name of registrant as specified in its charter) Nevada 20-2881151 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) Moliere No. 222, Torre de Oficinas, Col. Los Morales Polanco, Delgacion Miguel Hidalgo, Mexico City, Mexico N/A (Address of principal executive offices) (Zip Code) 775-636-6986 (Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.x YESo NO Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).x YESo NO Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a small reporting company.See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act o YES x NO APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS Check whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Exchange Act after the distribution of securities under a plan confirmed by a court. o YES o NO APPLICABLE ONLY TO CORPORATE ISSUERS Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. 3,350,000 common shares issued and outstanding as of August 19, 2011. PART I — FINANCIAL INFORMATION Item 1.Financial Statements. In the opinion of management, the accompanying balance sheets and related interim statements of income, cash flows, and stockholders’ equity include all adjustments, consisting only of normal recurring items, necessary for their fair presentation in conformity with accounting principles generally accepted in the United States of America (“U.S. GAAP”). Interim results are not necessarily indicative of results for a full year. The information included in this Form10-Q should be read in conjunction with information included in our Form10-K filed on April 15, 2011 and our 10K/Afiled on June 28, 2011with the U.S. Securities and Exchange Commission. 3 OKANA VENTURES, INC. (AN EXPLORATION STAGE COMPANY) CONDENSED FINANCIAL STATEMENTS (UNAUDITED) JUNE 30, 2 4 OKANA VENTURES, INC. (AN EXPLORATION STAGE COMPANY) INDEX TO CONDENSED FINANCIAL STATEMENTS (UNAUDITED) Page(s) Condensed Balance Sheets as of June 30, 2011 (unaudited) and December 31, 2010 F-1 Condensed Statements of Operations and Comprehensive Loss for the Three and Six Months Ended June 30, 2011 and 2010 (unaudited) with Cumulative Totals Since Inception F-2 Condensed Statements of Cash Flows for the Six Months Ended June 30, 2011 and 2010 (unaudited) with Cumulative Totals Since Inception F-3 Notes to Condensed Financial Statements F-4 5 OKANA VENTURES, INC. (AN EXPLORATION STAGE COMPANY) June 30, 2011 (unaudited) and December 31, 2010 JUNE 30, DECEMBER 31, (Unaudited) ASSETS Current Assets Cash and cash equivalents $
